ITEMID: 001-4798
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: KALLITSIS v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Marc Fischbach
TEXT: The applicant is a Greek citizen born in 1921. He is an honorary vice-president of the State Audit Council (Ελεγκτικό Συνέδριο) and resides in Athens.
The facts of the case as submitted by the parties may be summarised as follows.
On 1 July 1984 the post of vice-president of the State Audit Court was declared vacant. At that time the applicant was the senior judge. The post remained vacant for three years and was filled by the applicant on 30 July 1987.
On 28 November 1988 the applicant brought an action for pecuniary and non-pecuniary damages against the State before the First Instance Administrative Court of Athens. In particular, the applicant claimed that he should have been promoted soon after the post was declared vacant and that the delay of the Administration to promote him to the post of vice-president of the State Audit Court caused him pecuniary damage and raised suspicions as to his abilities.
On 6 October 1989 the Court granted the applicant’s claim insofar as it concerned non-pecuniary damage. The Court dismissed the remainder of the applicant’s action on the ground that he had no enforceable claim to the vacant post.
On 24 November and 29 December 1989 respectively the applicant and the State appealed against this decision.
On 17 May 1990 the Athens Administrative Court of Appeal rejected the applicant’s appeal and annulled the decision of the First Instance Administrative Court. The Court of Appeal referred in particular to the discretionary powers by which the competent administrative authorities organised their activity.
On 15 July 1990 the applicant appealed to the Council of State.
On 23 January 1995 the First Chamber of the Council of State composed of five judges decided to refer the case to a Chamber composed of seven judges.
On 27 November 1995 the First Chamber of the Council of State composed of seven judges decided to refer the case to the Plenary because of the important issues it raised.
On 17 October 1997 the Council of State sitting in Plenary rejected the applicant’s appeal. In particular the Council of State held that it was beyond the competence of the Court of Appeal to decide whether the decision to promote the applicant should be backdated. Therefore the Court of Appeal was right in rejecting the applicant’s appeal. The applicant obtained a copy of that decision in January 1998.
